Citation Nr: 0103924	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
rating for diabetes mellitus with peripheral neuropathy, 
renal insufficiency, arteriosclerotic coronary artery disease 
and hypertension, prior to September 6, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to July 
1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  The veteran's claim for an increase that initiated 
this appeal was received on May 2, 1994.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in November 1997.  A complete 
transcript is of record.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for diabetes 
mellitus was received on May 2, 1994.  

2.  When the veteran's claim for an increase was received on 
May 2, 1994, diabetes mellitus is shown to have either 
equated with or most nearly approximated a pronounced, 
uncontrolled disease entity with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet and 
regulation of activities, with progressive loss of weight and 
strength or severe complications, that included organic heart 
disease.  



CONCLUSION OF LAW

Diabetes mellitus, currently with peripheral neuropathy, 
renal insufficiency, arteriosclerotic coronary artery disease 
and hypertension, has been 100 percent disabling on and after 
May 2. 1994.  38 U.S.C.A. §§ 1155, 5107(a), 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.400, 4.1, 4.2, 4.3, 4.7, 
4.14, ,4.25, 4.104, 4.119, Diagnostic Codes 7005, 7913 
(2000); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Private outpatient clinical records dated in June 1992 show 
that the veteran was seen for insulin dependent diabetes 
mellitus, angina pectoris and burning in his legs related to 
diabetic neuropathy.  In July 1993, he was seen for 
complaints of occasional chest pain.  Fasting blood sugar 
when he got up that morning was at 120, but it was measured 
at the clinic as 213.  Blood pressure was 130/84.  The heart 
had a regular rate without gallop.  The impressions included 
insulin dependent diabetes mellitus and arteriosclerotic 
heart disease with angina pectoris.  In September 1993, he 
was seen for complaints of chest pain when he was using a 
tractor.  He took a couple of Nitroglycerin on two occasions.  
Blood pressure was 132/84.  The heart showed regular rhythm 
without gallop.  Dorsal pedal pulses were termed excellent.  
The impressions were insulin dependent diabetes mellitus and 
arteriosclerotic heart disease with angina pectoris.  He also 
had bilateral calf weakness that did not appear to be related 
to circulation and did not seem to be claudication.  Pulses 
were excellent.  

A report of a cardiology consultation at Hearts South, PC, in 
April 1994 for the veteran's chest pain and atherosclerotic 
coronary disease indicated a history of left inflammatory and 
lateral chest wall pain with no anginal chest discomfort.  
Nitroglycerin had seemed to help relieve some atypical left 
precordial chest pain he had had the previous week.  He 
described exertional fatigue and dyspnea.  From tests 
performed in July 1993, he had marked dyslipidemia with 
severe hypertriglyceridemia and a very low "high density 
lipid" cholesterol level of 9.  The cardiac examination 
showed regular rate and rhythm with no significant murmur, 
rub, gallop, click, snap, lift or heave.  Blood pressure was 
150/86 in the right arm and 150/80 in the left arm.  The 
pulse rate was 64 and regular.  The impressions included 
atypical chest pain, probably not related to myocardial 
ischemia, atherosclerotic coronary artery disease without 
symptoms of classic angina, congestive heart failure, etc., 
hypertensive cardiovascular disease, insulin requiring Type 
II diabetes mellitus, and severe dyslipidemia manifested by 
marked hypertriglyceridemia and very low "high density 
lipid" cholesterol level.  

The veteran's claim for an increase that eventuated in this 
appeal was received at the RO on May 2, 1994.  

On May 3, 1994, Hearts South PC reported that the veteran's 
blood glucose level was significantly elevated at 253 on his 
insulin therapy.  Elevated creatinine was noted.  These 
findings were viewed as a combination of diabetic nephropathy 
and hypertension induced nephrosclerosis.  Also in 1994 
(month and day not available), he was noted to have had chest 
discomfort during the preceding week.  He reportedly felt 
full in his chest.  He had moved up from 2 to 4 pillows.  He 
had taken Nitroglycerin  a couple of days previously and 
during the previous week.  Blood pressure was 140/90.  The 
cardiac examination show regular rhythm without gallop.  The 
impressions were arteriosclerotic heart disease with previous 
angioplasty, angina pectoris and insulin dependent diabetes 
mellitus.  

VA outpatient treatment records show, in May 1996, that the 
veteran's blood pressure was 173/94 and 130/90.  He 
complained of occasional chest pain.  The heart rate was 
termed regular with no murmur or bruits of the carotid or 
abdominal arteries.  Femoral pulses were within normal 
limits.  

The veteran was hospitalized by VA in June 1996 with chest 
pain.  He also reported two syncopal episodes.  Blood 
pressure was 170/85.  His glucose level was termed fairly 
well-controlled.  His electrocardiograms were unchanged since 
1995.  A cardiologist's consultation resulted in impressions 
of atypical chest pain, coronary artery disease, probably 
sleep apnea, and uncontrolled hypertension.  Diabetes was 
listed as a risk factor.  Diabetes mellitus required doses of 
an oral hypoglycemic drug and 50 units of insulin daily.  He 
was also on a diabetic diet.  The final diagnoses, after 9 
days of hospitalization, included atypical chest pain, 
coronary artery disease by history, remote coronary 
angioplasty, controlled diabetes mellitus, and controlled 
hypertension.   

A VA electrocardiogram in August 1996 showed blood pressure 
of 151/78.  The findings were normal sinus rhythm and 
nonspecific T wave abnormality.  The electrocardiogram was 
termed abnormal.  

On a VA general physical examination in August 1996, the 
veteran was in no acute distress.  He was shown to be 5 feet, 
11 1/2 inches tall and to weigh 219 pounds, down from a 
maximum of 247 pounds in the previous year.  The heart showed 
regular rhythm with no murmurs, gallop, rub, or cardiomegaly.  
There were no bruits of the peripheral pulses.  Blood 
pressure was 167/83, recumbent, and 135/105, standing.  He 
could walk and climb stairs without difficulty.  There was no 
motor or sensory loss, no pathological reflexes, nor any 
localizing or lateralizing signs.  Urinalysis was 3+ for 
glucose.  Blood glucose was at 370.  The diagnoses included 
history of coronary artery disease, status post angioplasty, 
history of myocardial infarction, abnormal electrocardiogram, 
insulin dependent diabetes mellitus  with azotemia and 
probable nephropathy, hypertension, and hyperlipidemia.  

VA outpatient clinical records dated in July 1997 show that 
the veteran developed bilateral paresthesia of the hands and 
feet a month previously.  He also complained of decreased 
grip strength.  In October 1997, his problems included 
diabetes mellitus with neuropathy.  

At the veteran's November 1997 hearing, he testified that he 
was taking oral medication and 54 units of insulin twice a 
day by injection.  He reported a weight loss of 27 pounds in 
the previous year.  He was wearing wrist braces because of 
complications of his diabetes.  It was indicated that he had 
developed and been seen for numbness of his hands due to 
diabetes and carpal tunnel syndrome in September 1997.  He 
also had developed numbness of the lower extremities up to 
the calves due to diabetes and requiring braces.  He had been 
going to classes on how to control his diabetes that included 
numbness of the extremities for about a year.  He testified 
to 2-3 attacks of angina pectoris a day and having been 
hospitalized for his heart problems during the previous year.  

VA outpatient treatment records in December 1997 show the 
veteran's complaint that he stayed tired all the time. He had 
neuropathy and did not drive often because of a lack of 
sensation in his lower extremities.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1 and 4.2 (2000).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a veteran 
has separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
governing the evaluation of diabetes mellitus were amended 
effective June 6, 1996.  Because the veteran filed his claim 
in May 1994, the Board will consider both the old and the new 
regulations.  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from June 6. 1996, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to June 6, 
1996, the Board cannot apply the revised regulations.  

Prior to June 6, 1996, a 60 percent evaluation was warranted 
for severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).  

Definitely established complications of diabetes mellitus 
(such as amputations, impairment of central visual acuity, 
peripheral neuropathy with definite sensory or motor 
impairment, or definitely established arteriosclerotic 
focalizations) will be separately rated under applicable 
diagnostic codes.  Id.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  

Since June 6, 1996, a 60 percent evaluation has been 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, has warranted a 100 
percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulations clarify this to mean that the 
effective date of an evaluation and an award of compensation 
based on (a) an award of disability compensation will be date 
of receipt of claim or date entitlement arose, whichever is 
later, and (b) an award of increased disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from such date; otherwise, 
the effective date is the date of receipt of claim.  38 
U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and 
(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

There is no provision for assigning an effective date prior 
to date of claim when there is no evidence that can support 
an ascertainable degree of impairment within one year prior 
to date of claim.  Granting an automatic retroactive 
effective date would render the words of this statute 
meaningless.  The statute is clear and unambiguous.  If an 
increase in disability is shown within one year prior to date 
of claim, whether formal or informal, then the effective date 
can be earlier than the date of claim.  See 38 U.S.C.A. 
§ 5110(b)(2).  However, if an increase in disability cannot 
be factually ascertainable within one year prior to date of 
claim, then the effective date is the date of claim.  See 38 
U.S.C.A. § 5110(a).  

If a claim is filed in a timely manner, the earliest possible 
effective date will be granted.  However, if a claim is not 
timely filed within one year of when the disability increased 
occurred, the appellant is limited to the date of claim.  See 
id.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, or after 6 months, with 
chronic residual findings of congestive heart failure, angina 
on moderate exertion, or more than sedentary employment 
precluded, is assigned a 100 percent evaluation.  
Arteriosclerotic heart disease following a typical history of 
acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks and more 
than light manual labor not feasible, is assigned a 60 
percent evaluation.  Arteriosclerotic heart disease following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attack and ordinary manual labor 
feasible, is assigned a 30 percent evaluation. (Note: 
Authentic myocardial insufficiency with arteriosclerosis may 
be substituted for occlusion).  

The criteria for cardiovascular disorders were amended in 
January 1998.  However, as the new rating criteria were not 
effective until January 12, 1998, and the issue in this case 
involves evidence prior to September 6, 1996, these new 
criteria are not applicable to this case.  See Rhodan v. 
West, 12 Vet. App. 55 (1998) (Cited above).  

The veteran's claim for an increase that eventuated in this 
appeal was first received on May 2, 1994; the denial of that 
claim never became final.  Therefore, if diabetes mellitus or 
any of its complications was shown to have been worse than it 
was rated within a year prior to that date, than a higher 
retroactive rating would have been in order.  At that time, 
diabetes mellitus was rated as 60 percent disabling under 
Diagnostic Code 7913, and arteriosclerotic coronary disease 
with hypertension was rated as 30 percent disabling under 
Diagnostic Code 7005.  These separate ratings were assigned 
until September 6, 1996, when a 100 percent rating was 
assigned under Diagnostic Code 7913 for these two disability 
entities plus peripheral neuropathy and renal insufficiency.  

The clinical records dated in 1992, 1993 and 1994 show that 
insulin-dependent diabetes mellitus with the complications of 
organic heart disease, hypertension, diabetic neuropathy, 
diabetic nephropathy and possible muscle weakness of the 
lower extremities was not stable although the degree that the 
disease was under control was not medically specified.  
Contemporaneous records show that the veteran had not been 
gainfully employed since 1985, and this was the result, at 
least in part, of the service connected disabilities.  He has 
related hypoglycemic attacks to his diabetic condition, and 
syncopal-type attacks have been medically indicated.  On and 
after the receipt of his claim for an increase on May 2, 
1994, the manifestations of diabetes mellitus are shown to 
have at least approximated a pronounced, uncontrolled disease 
entity with repeated episodes of ketoacidosis or hypoglycemic 
reactions, restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  In other words, the criteria for a 100 
percent disability evaluation under Diagnostic Code 7913 as 
constituted at that time were met, and such a rating is 
effective from the date of claim, May 2, 1994.  



ORDER

An earlier effective date for a 100 percent rating for 
diabetes mellitus with peripheral neuropathy, renal 
insufficiency, arteriosclerotic coronary artery disease and 
hypertension is granted from May 2, 1994, subject to the 
governing regulations applicable to the payment of monetary 
benefits.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 



